Citation Nr: 1715634	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to an effective date earlier than September 21, 1998, for the establishment of service connection for ischemic heart disease status-post myocardial infarction.

3.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease status-post myocardial infarction prior to December 8, 1998, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Paul C. Bunn, Agent



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to March 1973, which included service in the Republic of Vietnam.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in November 2009 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record reflects the Veteran had originally requested a Board hearing in conjunction with his appeal, and that such a hearing was scheduled for June 2014.  However, the Veteran withdrew his hearing request via a March 2014 statement.  See 38 C.F.R. §§ 20.704 (2016).

In March 2016, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the Veteran's hypertension claim.  The requested medical expert's opinion was subsequently promulgated and dated in April 2016.  As detailed below, the Board finds that the VHA opinion warrants a grant of service connection for the hypertension, and it is proceeding with adjudication of that claim.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's appeal for higher initial ratings for his service-connected ischemic heart disease.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for hypertension by rating decisions dated in May 1999 and December 2001; and this denial was ultimately upheld by a May 2007 Board decision.  Nothing in the record reflects the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans claims (Court).

2.  The evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not the Veteran's hypertension is etiologically related to his service-connected diabetes mellitus.

4.  The Veteran filed a formal or informal claim of entitlement to service connection for a heart disorder prior to September 21, 1998.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for a grant of service connection for hypertension as secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for an effective date earlier than September 21, 1998, for the establishment of service connection for ischemic heart disease status-post myocardial infarction are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

New and Material Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as hypertension that are present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation. Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was previously denied for hypertension in an unappealed May 2007 Board decision.  Therefore, the Board's decision on this matter is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior denial by the May 2007 Board decision included statements from the Veteran, his testimony at an October 2002 RO hearing and a March 2004 Board hearing, his service treatment records, and post-service medical records which covered a period through 2006.

The Veteran testified at his October 2002 hearing that he was not aware if he had high blood pressure during service; and that it was first diagnosed in the 1980s.  See October 2002 Transcript pp. 10-11.  However, at his March 2004 Board hearing he testified that he was treated for high blood pressure and chest pain while on active duty.  See March 2004 Transcript p. 8.  In addition, the Veteran indicated that he had elevated blood pressure during times of stress.

The Veteran's service treatment records do not contain any entries showing treatment for or a diagnosis of hypertension during his active service.  Further, he indicated on a Report of Medical History completed concurrent with his March 1973 separation examination that he had not experienced high or low blood pressure, pain or pressure in chest, or heart trouble.  His heart was clinically evaluated as normal on the separation examination itself, and that his blood pressure was noted as being 130/90 (systolic/diastolic).  Moreover, the first competent medical evidence of hypertension in the post-service records appears to be years after his separation from active duty.

The record also included an October 2002 private medical statement from a Dr. B who stated, in pertinent part, that the Veteran's "hypertension was a result of the stress he had experienced during his tenure in the military."  However, the Board found this opinion to be of limited probative value in the May 2007 decision, stating that there was no evidence showing that the Veteran sought treatment for stress-related problems, and there was no evidence of in-service hypertension secondary to stress.  The Board otherwise concluded that the preponderance of the evidence was against a finding that the Veteran's cardiovascular disability - to include hypertension - was related to his period of military service.

The evidence added to the record since the last prior denial includes additional statements from the Veteran, as well as additional post-service medical records.  Based upon the additional evidence received since the last prior denial, the Board finds that the Veteran has provided additional details regarding the history and etiology of his hypertension that was not addressed or considered at the time of the last prior denial.  See Shade.  In pertinent part, he has contended that his hypertension is due to in-service exposure to herbicide agents while on active duty in Vietnam, or it is secondary to his service-connected diabetes mellitus.  Since the time of the last prior denial, the National Academy of Sciences (NAS) opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange/herbicide agents and hypertension.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a) and the claim is reopened.

Adjudication of the hypertension claim does not end with the determination new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

The Board acknowledges that the Veteran did have active service in the Republic of Vietnam, and was presumptively exposed to herbicide agents during such service.  See 38 U.S.C.A. § 1116.  Further, service connection was established for ischemic heart disease and type II diabetes mellitus based upon such exposure.  However, hypertension is not one of the conditions listed at 38 C.F.R. § 3.309(e) as presumptively associated with such exposure.  Moreover, when ischemic heart disease was added to the list of presumptive conditions VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  75 Fed. Reg. 53,202, 53,204 (2010).  

The Board reiterates that NAS has opined there is limited or suggestive evidence of an association between herbicide agents and hypertension.  However, the April 2016 VHA opinion states the Veteran's hypertension was etiologically related to his service-connected diabetes mellitus.  In view of the probative value the Board has already determined is warranted for this VHA opinion, the Board finds that service connection is warranted for hypertension.  

Earlier Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board acknowledges that VA revised the requirements for a valid claim for VA benefits effective March 24, 2015.  However, as this claim for an earlier effective date pertains to a period prior to this effective date, the old version of VA regulations for claims is to be considered in the adjudication of this appeal.  Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2014).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2014).

The provisions of 38 C.F.R. § 3.157 (2014) commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing." Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Board also notes that in cases involving presumptive service connection due to herbicide exposure - which was the basis for establishing service connection for the Veteran's ischemic heart disease - there is an exception to general rule for effective dates. VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Ischemic heart disease was added to the list of conditions presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e), effective from August 31, 2010.  As a general rule, where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  However, if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease, a Nehmer class member is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2).

The Veteran qualifies as a Nehmer class member as defined by 38 C.F.R. § 3.816; and the current effective date of September 21, 1998, was established pursuant to this exception.  He essentially contends that he is entitled to an earlier effective date as his ischemic heart disease was present prior to that date.  However, the effective date under such circumstances is the later of the date of the original claim or when the disability arose.  Stated another way, the fact ischemic heart disease was present prior to the original claim for such benefits was received by VA does not provide a basis for an earlier effective date under 38 C.F.R. § 3.816.  Moreover, a thorough review of the record does not reflect the Veteran filed a formal or informal claim of entitlement to service connection for a heart disorder prior to September 21, 1998.  Further, the provisions of 38 C.F.R. § 3.157 (2014) do not apply to the circumstances of this case as the record does not reflect the ischemic heart disease was previously denied on any basis to include not being to a compensable degree.  No other legal basis for assigning an effective date earlier than September 21, 1998, for the establishment of service connection for ischemic heart disease is demonstrated by the evidence of record.  Consequently, this appeal must be denied.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  

Service connection for hypertension as secondary to diabetes mellitus is granted.

An effective date earlier than September 21, 1998, for the establishment of service connection for ischemic heart disease status-post myocardial infarction is denied.

REMAND

The Board acknowledges that the Veteran was accorded a VA examination in December 2010 which evaluated his ischemic heart disease.  However, he has criticized the adequacy of this examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, other evidence of record intimates the disability may have increased in severity since this examination.  When the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that the record reflects the Veteran was scheduled for a new VA heart examination in November 2011, and he did not report for this examination.  Pursuant to 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

Despite the foregoing, the Board notes that the Veteran subsequently reported for VA examinations to evaluate other service-connected disabilities in 2012, to include his diabetes mellitus.  Therefore, the Board finds the Veteran should be provided with an additional opportunity to report for a new VA examination to evaluate the nature and severity of his service-connected ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected ischemic heart disease since December 2010.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his ischemic heart disease symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected ischemic heart disease.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the March 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


